Title: Naval Armament, [7 April] 1796
From: Madison, James
To: 


[7 April 1796]

   
   By the law of 27 March 1794 Congress had authorized the president to construct six frigates during difficulties with the Algerine pirates, with the proviso that peace would terminate any proceedings under the law. On 15 March 1796 Washington informed both houses of Congress that although a peace had been concluded with Algiers, he wished the legislature to reconsider the suspension of all naval construction. The Senate, on 23 March, responded with a bill allowing for the completion of three frigates, but the House, as early as 29 January, had received a report calling for only two frigates, with the remainder of the 1794 appropriation to be applied to reducing the national debt. The House considered the Senate bill in a Committee of the Whole on 7 April, with Smith (South Carolina) moving for the completion of six frigates and Bourne (Rhode Island) supporting the Senate bill (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 52, 54, 60, 61, 788, 791, 802, 869–77).


Mr. Madison said he was one of those who set great value upon marine strength, and would not, therefore, object to any prudent and proper means of supporting it. But it did not appear to him when the frigates were originally authorized by law to be built, that they would be sufficient to answer the purpose for which they were said to be intended. This opinion had undergone no change. It had been said that the law of Congress for building the frigates had had considerable influence in obtaining the late peace with Algiers; but, judging from the amount of money paid for it, he must be induced to believe that the pecuniary provision alone, and not the naval one, had brought about that event. At present, the subject seemed to present itself under different circumstances from those in which it was formerly placed. A new object was presented to their consideration. It was now said to be desirable to employ some of those vessels on the coast, as a defence against pirates and privateers, and not send them to a distant sea, to effect an object to which they would be inadequate. Under this consideration, he did not say that it would be improper to agree to the bill, nor did he wish to show a want of means to build such vessels as might be necessary for the security of our coasts. On the other hand, he did not wish to determine that the frigates should all be completed, so as to add unnecessarily to our present expenditures. The farthest he could go at present was, to agree that the three frigates most advanced, should be finished; and that a final decision as to the others should at least be postponed, until they had gone into the subject of the finances.
There was a modification which would be necessary in the bill. He did not think that if the building of the three remaining frigates was left to the discretion of the President, that it would be proper to give him the unlimited discretion proposed by the Senate. He might let the frigates lie over 20 years, and then build them. This was a question proper for legislative decision; or, if they parted with it at all, it should be for a limited period of two or three years. This was a motion, however, which could not be made at present, he only remarked upon it for consideration.
